Wyly, J.
This is an action of boundary. The defendant prayed for a survey and the court commissioned Watts, Levenwortli, and Par sons, surveyors, to make the survey. Their reports were objected to and a new survey was ordered. The court directed surveyors Melvin, DeVoe, and Crain to make a survey, and in the order required them “to give due notice to the parties in writing of the time and place when the survey will be made by you, and you will call upon them for their title deeds and make due return,” etc.
At the trial defendant excepted to the reports of these surveyors, because the process verbal of the survey does not show that the parties in interest were notified in writing of the time and place of making the survey. The judgment of the court was based on the report of surveyors Melvin and DeVoe, and from it the defendant appeals.
The report of these surveyors _should not have been received. “ Whenever any surveyor is called on- to fix the limits between adjacent estates, it is his duty to notify in writing the owners interested therein to be present at the work, if they think proper, and to inform them of the day and hour when he will proceed to fix the limits; and he is bound in his process verbal to make mention of the notice he may thus have given of the names of the parties notified and of the date of the notice. * * * Revised Code, 834.
It is therefore ordered that the judgment herein be set aside, and it is decreed that this case be remanded for new trial, and to be proceeded in according to the views herein expressed, appellee paying costs of appeal.